Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 12, 2019

                                           No. 04-19-00249-CV

                                   IN RE James Brent MANSFIELD

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On April 22, 2019, relator filed a petition for writ of mandamus and the real party in interest
responded. After reviewing the petition, the response, and the record, we conclude relator is
entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Kirsten Cohoon is ORDERED to vacate her April 1, 2019 Order on Motion
For Temporary Orders Pending Appeal within fifteen days from the date of this order The writ
will issue only if we are notified that Judge Cohoon has not complied within fifteen days from the
date of this order.

        It is so ORDERED on June 12, 2019.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 16-443CCL, styled In the Interest of H.E.W.M., a Child, pending in the
451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.